Citation Nr: 1625150	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  07-32 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 through July 1982, when he retired with more than 20 years of active military service.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision received from the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This matter has previously come before the Board.  Most recently, the Veteran appealed that portion of the Board's May 2015 decision that denied entitlement to a TDIU to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2015, the Court vacated this determination by the Board and remanded this matter to the Board for re-adjudication pursuant to a Joint Motion for Partial Remand (Joint Motion).  As such, this matter now returns to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2015 decision, the Board had granted service connection for diabetes mellitus and at the same time denied entitlement to TDIU benefits.  The Board noted that in those circumstances, it would be common to defer a decision on the TDIU question until after another medical opinion was obtained that contemplated the impairment attributed to the newly service connected disability.  However, it had observed the Veteran had such significant non-service connected disabilities, that another opinion was unnecessary, and proceeded to deny TDIU benefits.  

The Joint Motion directed the Board to ensure the record contains sufficient evidence regarding the severity, symptomatology and functional effects of the Veteran's diabetes to enable it to determine whether it alone or in conjunction with other service-connected disabilities renders the Veteran unemployable.  In that regard, the record shows that in an August 2015 rating action, the RO, after considering current records of treatment, concluded the Veteran's diabetes was 20 percent disabling effective from March 2010, and 10 percent disabling from July 2010, (when it became controlled by diet only). 

For his part, the Veteran's representative submitted a statement from the Veteran's wife, and a February 2016 Individual Unemployability Assessment from a private vocational consultant whose certifications included, "CDMS, Certified Disability Management Specialist; QRD, Qualified Rehabilitation Counselor, and Social Security Administration Vocational Expert, among others.  The statement and assessment primarily address the TDIU issue.  Notably, the vocational consultant's conclusion was that the Veteran's service connected disabilities prevented the Veteran from securing and following a substantially gainful occupation from November 1985 and continuing to the present.   

The vocational consultant's conclusion is different from what the Veteran himself reported in his 2010 application for TDIU benefits where he stated he had worked more than 40 hours per week from 1991 to 2001.  The conclusion also appears to be different from the conclusion of the Social Security Administration, which had found the Veteran disabled for their purposes beginning in June 2000.  An attempt to reconcile this confusion is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional records of treatment he wishes considered in connection with the matter on appeal, which records should be sought.  

2.  Thereafter, afford the Veteran an appropriate VA examination, to be conducted, if possible, by a vocational specialist to evaluate the severity of the Veteran's service connected disabilities.  These are tension cephalgia with calcific left temporal lobe; right elbow bursitis/tendonitis; hiatal hernia; tinnitus; hypertension; left foot status post neuroma excision; right foot status post neuroma excision; diabetes mellitus; costochondritis; bilateral hearing loss; status post left uretal calculi.  This person should be provided the Veteran's claims folder for the task and in accomplishing the evaluation assess whether the Veteran's service connected disability picture -whether due to a single disability or a cumulative effect of multiple disabilities- impairs his ability to meet the demands of a job, either sedentary or physical.  

3.  After completing the requested development and any further action as may become indicated, re-adjudicate the remanded appeal with consideration of all pertinent evidence and legal authority, and addressing all relevant theories of entitlement, including extra-schedular consideration.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative an appropriate supplemental statement of the case.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for purposes of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




